Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office action is in response to applicant’s communication received on November 18, 2021, wherein claims 1, 4, 8-15, 17-18 are currently pending and have been allowed.


Allowable Subject Matter
Claims 1, 4, 8-15, 17-18 are allowed.


Reasons for allowance
As per the independent claims the following is an examiner's statement of reasons for allowance: The prior art of record most closely resembling Applicant's claimed invention are Dewar, (US 2002/0055866), Lakritz et al., (US 2005/0137925), and Bogle et al., (US 2011/0022530).
Dewar provides testing a job applicant provides a computerized stack ranking of multiple applicants, predictive of the comparative levels of successful job performance. The predictive stack ranking may be used as a dynamic interactive filter with a pool of applicants over the course of the evaluation or employment process.
Lakritz illustrates calculating work schedules for employees in an organization and, more generally, for calculating the scheduled allocation of constrained resources. Lakritz further discusses a 
Bogle discloses ranking candidates which includes steps of and/or apparatus performs steps of receiving candidate referrals from a plurality of referrers, generating a predicted prospect ranking (PPR) based at least in part on received candidate referrals, and displaying a candidate list ranked by the PPR.

	However, the combination of Dewar, Lakritz, and Bogle fails to teach or suggest the limitations of independent claims which recite receiving user input indicating a position to be filled and a timeslot associated with the position, wherein the position has at least one eligibility criterion, and wherein the position comprises a task; determining a set of eligible persons from a set of potentially eligible persons based on the at least one eligibility criterion, each of the potentially eligible persons having associated eligibility parameters; ranking, based on determined ranking parameters and based on corresponding employee data stored in a database, the set of eligible persons from a highest ranking to a lowest ranking, wherein the database comprises an ACID (Atomicity, Consistency, Isolation, Durability) database that prevents multiple requests from changing a same resource at a same time, wherein the database comprises a first table and a second table, wherein the first table indicates timeslots and employees assigned to the timeslots, and wherein the second table comprises the employee data; retrieving, from the second table of the database, contact preferences corresponding to each person of the set of eligible persons; contacting each person of the set of eligible persons based on their respective contact preferences; 17867707.1 2Application No.: 16/515,559 receiving, from a first person in the set of eligible persons, a first indication of an acceptance of the position; assigning the position to the first person, wherein assigning the position to the first person comprises performing a first transaction on the first table of the database 

As per the dependent claims these claims depend on the allowed independent claims and incorporate the limitations thereof, and are therefore allowed for at least the same rationale as applied to the independent claims, and incorporated herein.


101 discussion:
A claimed invention is patent-eligible if it includes an “inventive concept . . . in the ordered combination of claim limitations that transform the [judicial exception] into a particular, practical application.” Bascom, 827 F.3d at 1352. An abstract idea can be integrated into a practical application if it is structured to reflect a specific implementation that a person engaged in the task being performed would not have likely used. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1316 (Fed. Cir. 2016) (quoting Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 596 (2013)).  Additionally, in the context of Step 2A prong 2, an additional element may have integrated the exception into a practical application if it “reflects an improvement in the functioning of a computer, or DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245, 1258–59 (Fed. Cir. 2014)).
	The current claim directed to an improvement to computer functionality and an improvement in the technical field because it is “directed to managing resource by receiving input indicating a position to be filled and a timeslot associated with the position…ranking based on determined ranking parameters and based on corresponding employee data stored in a database… wherein the database comprises an ACID (Atomicity, Consistency, Isolation, Durability) database that prevents multiple requests from changing a same resource at a same time, wherein the database comprises a first table and a second table, wherein the first table indicates timeslots and employees assigned to the timeslots, and wherein the second table comprises the employee data…retrieving, from the second table of the database, contact preferences corresponding to each person of the set of eligible persons…contacting each person…receiving…indication of acceptance…assigning the position to the first person…in the set of eligible persons, a first indication of an acceptance of the position; g) assigning the position to the first person, wherein assigning the position to the first person comprises performing a first transaction on the first table of the database to assign the position to the first person and receiving, from the database, a confirmation that the first transaction was successful; h) after receiving the indication from the first person, receiving, from a second person in the set of eligible persons, a second indication of an acceptance of the position, wherein the second person is ranked higher than the first person; i) determining that the second indication was received within a pre-determined amount of time after contacting the second person; j) reassigning the position to the second person, wherein reassigning the position to the second person comprises performing a second transaction on the first table of the database to reassign the position to the second person and receiving, from the database, a confirmation that the second transaction was successful; and k) notifying the first person that they have been removed from the position,” and thereby represents a software-based and database-based 
The concept in the independent claims “reflects an improvement in the functioning of a computer” and does not merely include “instructions to implement an abstract idea on a computer” or use “a computer as a tool to perform an abstract idea.” See 2019 Revised Guidance, 84 Fed. Reg. at 55.
The concept in the independent claims is structured to reflect a specific implementation that a person engaged in managing resources (i.e., the underlying abstract idea) would have been unlikely to use. See McRO, 837 F.3d at 1316. That is, while numerous techniques for managing resources are well-known or have been documented, nothing of record suggests that the claimed steps of “receiving input indicating a position to be filled and a timeslot associated with the position…ranking based on determined ranking parameters and based on corresponding employee data stored in a database… wherein the database comprises an ACID (Atomicity, Consistency, Isolation, Durability) database that prevents multiple requests from changing a same resource at a same time, wherein the database comprises a first table and a second table, wherein the first table indicates timeslots and employees assigned to the timeslots, and wherein the second table comprises the employee data…retrieving, from the second table of the database, contact preferences corresponding to each person of the set of eligible persons…contacting each person…receiving…indication of acceptance…assigning the position to the first person…in the set of eligible persons, a first indication of an acceptance of the position; g) assigning the position to the first person, wherein assigning the position to the first person comprises performing a first transaction on the first table of the database to assign the position to the first person 
The claimed application of using a single source of truth (SSOT) architecture in an ACID (Atomicity, Consistency, Isolation, Durability) compliant database, ensuring that all operations are successful in order to provide a confirmation to the employee  as in “an ACID (Atomicity, Consistency, Isolation, Durability) database that prevents multiple requests from changing a same resource at a same time, wherein the database comprises a first table and a second table, wherein the first table indicates timeslots and employees assigned to the timeslots, and wherein the second table comprises the employee data…retrieving, from the second table of the database, contact preferences corresponding to each person of the set of eligible persons…contacting each person…receiving…indication of acceptance…assigning the position to the first person…in the set of eligible persons, a first indication of an acceptance of the position; g) assigning the position to the first person, wherein assigning the position to the first person comprises performing a first transaction on the first table of the database to assign the position to the first person and receiving, from the database, a confirmation that the first transaction was successful; h) after receiving the indication from the first person, receiving, from a second person in the set of eligible persons, a second indication of an acceptance of the position, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1167–68 (Fed. Cir. 2018). Moreover, the claimed concept of the independent claims focuses on a specific means or method that improves the technicality of the management models using specific type of databases. That is, having an ACID (Atomicity, Consistency, Isolation, Durability) database module 702. The database module 702 has a timeslot- responsibility pair table such as the shift-position table 210 of Figure 2B and an employee information table such as the employee pool table 220 of Figure 2C. As can be noticed from the shift-position table 210, various timeslot and responsibility pairs are vacant and a scheduling manager or employer 704 must find employees 706 from the employee pool table 220 to fulfill those vacancies. The database 702 is adapted to hold data such as tables 210 and 220 associated to various threads 710A, 710B and 710C – each runs simultaneously to respond to various concurrent requests, such as schedule changes, availability changes and interactions with communication channels. The ACID database as well as the architecture prevents multiple requests from attempting to change the same resource at the same time. The claimed concept is not being “directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.” CardioNet, LLC v. InfoBionic, Inc, 955 F.3d 1358, 1368 (Fed. Cir. 2020), cert. denied sub nom. InfoBionic, Inc. v. Cardionet, LLC, 141 S. Ct. 1266 (2021) (quoting McRO, 837 F.3d at 1314).



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. For example, some of the pertinent art is as follows:
Fletcher et al., (US 2014/0122143): Determines a resource to assign to a selected task.  FIGS. 13 and 14, described later herein, give examples of how this may be implemented.  In general, task properties and characteristics defined via a task profile are matched to resource properties and characteristics defined via a resource profile.  The first engine 110 accesses one or more resource profiles 140 via communicative link 145.  For example, a task profile may indicate a particular item of equipment needs to be installed; the first engine 110 may then search through a plurality of resource profiles in order to identify available resources for a time slot.  If multiple resources can be matched to a task profile, each candidate resource may be ranked based on a weighting or score indicative of the suitability of the match.
Heino (US 2007/0022113): Discloses automation of matching between employers and employees.  The automation is made efficient and accurate by matching a desired set of attributes for a given profession as expressed by an employer with a database of personal and 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683